Case 1:20-cv-10701-DPW Document 56-1 Filed 04/27/20 Page 1 of 18

Exhibit A
Case 1:20-cv-10701-DPW Document 56-1 Filed 04/27/20 Page 2 of 18

OFFICE OF THE GOVERNOR
COMMONWEALTH OF MASSACHUSETTS
State House * Boston, MA 02133
(617) 725-4000

 

CHARLES D. BAKER KARYN E. POLITO
GOVERNOR LIEUTENANT GOVERNOR

ORDER EXTENDING THE CLOSING OF CERTAIN WORKPLACES
AND THE PROHIBITION ON GATHERINGS OF MORE THAN 10 PEOPLE

COVID-19 Order No. 21

Extending the Operation of COVID-19 Order No. 13

WHEREAS, on March 10, 2020, I, Charles D. Baker, Governor of the Commonwealth
of Massachusetts, acting pursuant to the powers provided by Chapter 639 of the Acts of 1950
and Section 2A of Chapter 17 of the General Laws, declared that there now exists in the
Commonwealth of Massachusetts a state of emergency due to the outbreak of the 2019 novel
Coronavirus (“COVID-19”);

WHEREAS, on March 11, 2020, the COVID-19 outbreak was characterized as a
pandemic by the World Health Organization;

WHEREAS, the number of presumptive positive and confirmed cases of COVID-19
continues to rise exponentially in the Commonwealth. As of March 30, 2020, the Department of
Public Health had reported 5,752 cases of COVID-19, including 56 deaths, with all counties in

the Commonwealth impacted;

WHEREAS, the Department of Public Health continues to urge all residents of the
Commonwealth to limit activities outside of the home and to practice social distancing at all
times to limit the spread of this highly contagious and potentially deadly virus;

WHEREAS, on March 19, 2020, the Federal Cybersecurity and Infrastructure Security
Agency issued guidance to assist States with identifying critical infrastructure sectors whose
workers provide services and functions that are essential to maintain in order to support a strong

response to the COVID-19 pandemic;

WHEREAS, on March 23, 2020, I issued an Order that designated COVID-19 Essential
Services, temporary closed the bricks-and-mortar premises of businesses and organizations that
do not provide COVID-19 Essential Services, and prohibited gatherings of more than 10 people;

® Pruerep on Recrereo Parcr
Case 1:20-cv-10701-DPW Document 56-1 Filed 04/27/20 Page 3 of 18

WHEREAS, on March 28, 2020, the Federal Cybersecurity and Infrastructure Security
Agency issued updated guidance on the identification of critical infrastructure sectors during the

COVID-19 Response;

WHEREAS, as Governor, I have identified additional services and functions that
likewise are essential to promote the public health and welfare of the Commonwealth, and
therefore it is imperative to ensure that workers providing critical services and functions in these
State and Federally designated sectors may continue to work to ensure community resilience and

continuity of response efforts; and

WHEREAS, sections 7, 8, and 8A of Chapter 639 of the Acts of 1950 authorize the
Governor, during the effective period of a declared emergency, to exercise any and all authority
over persons and property necessary or expedient for meeting a state of emergency, including but
not limited to authority over public assemblages in order to protect the health and safety of
persons, transportation and travel by any means or mode, regulating the sale of articles of food
and household articles, and policing, protection, and preservation of public and private property;

NOW, THEREFORE, | hereby order the following:

The provisions of the March 23, 2020 Order Assuring Continued Operation of Essential
Services in the Commonwealth, Closing Certain Workplaces, and Prohibiting Gatherings of
More than 10 People (“COVID-19 Order No. 13”) are hereby extended until May 4, 2020.
Accordingly, all businesses and other organizations that do not provide COVID-19 Essential
Services shall not re-open their bricks-and-mortar premises to workers, customers, or the public

before May 4, 2020.
Gatherings of more than 10 people also remain prohibited until May 4, 2020.

Effective at 12:00 noon on April 1, 2020, Exhibit A of the previously issued COVID-19
Order No. 13 is hereby replaced with the attached, updated Exhibit A of even date with this
Order to reflect the revised guidance of the Federal Cybersecurity and Infrastructure Security
Agency and the additional services and functions that I, as Governor, have identified as essential
to promote the public health and welfare of the Commonwealth.

The Commissioner of Public Health shall continue to issue guidance as necessary and
subject to my approval to implement the terms of COVID-19 Order No. 13.

The Massachusetts Department of Transportation, in consultation with the Division of
Capital and Asset Management and Maintenance, shall issue guidance and enforcement
procedures for the safe operation of public works construction sites, consistent with the terms of

Exhibit A of COVID-19 Order No. 13.
Case 1:20-cv-10701-DPW Document 56-1 Filed 04/27/20 Page 4 of 18

The Department of Public Health, along with any board of health or authorized agent
pursuant to G. L. c. 111, § 30, shall continue to enforce the terms of COVID-19 Order No. 13
and implementing guidance issued under the authority of that Order as here amended.

In addition, I renew my directive to the Commissioner of Public Health to act under the
authority of G. L. c. 17, § 2A and G. L. c. 111, § 6 or any other appropriate authority to
supplement the terms of COVID-19 Order No. 13 in the event she determines additional
measures are required to ensure that its terms are observed.

This Order is effective immediately and shall remain in effect until May 4, 2020 unless
further extended.

Given in Boston at [” j Com this 31st day

of March, two thousand and twenty

Canby V [prF

CHARLES D. BAKER
GOVERNOR
Commonwealth of Massachusetts

 
Case 1:20-cv-10701-DPW Document 56-1 Filed 04/27/20 Page 5 of 18

COVID-19 Essential Services

COVID-19 ESSENTIAL SERVICES

EXHIBIT A OF THE ORDER OF THE GOVERNOR ASSURING CONTINUED OPERATION OF ESSENTIAL
SERVICES IN THE COMMONWEALTH, CLOSING CERTAIN WORKPLACES AND PROHIBITING GATHERINGS
OF MORE THAN 10 PEOPLE

As updated March 31, 2020

Governor Charlie Baker’s emergency order requiring that all businesses and organizations that do not
provide “COVID-19 Essential Services” close their physical workplaces and facilities to workers,
customers and the public will be extended until May 4. Businesses and organizations not on the list of
essential services are encouraged to continue operations through remote means that do not require
workers, customers, or the public to enter or appear at the brick-and-mortar premises closed by the
order. This order also prohibits gatherings of more than 10 people until May 4th.

The Administration updated the “COVID-19 Essential Services” list today, which is based on federal
guidance that was updated earlier this week. The new list will go into effect tomorrow, April 1, at noon.
While these businesses are designated as essential, they are urged to follow social distancing protocols
for workers in accordance with guidance from the Department of Public Health (DPH).

HEALTHCARE / PUBLIC HEALTH

¢ Workers who perform critical clinical research, development, and testing needed for COVID-19
response.

e Healthcare providers and Caregivers including physicians, dentists, psychologists, mid-level
practitioners, nurses and assistants, infection control and quality assurance personnel,
pharmacists, physical and occupational therapists and assistants, social workers, optometrists,
speech pathologists, chiropractors, other providers of mental and behavioral health care, peer
support and recovery coach workers, personal care attendants, home health aides and home
care workers, and diagnostic and therapeutic technicians and technologists.

e Hospital and laboratory personnel (including accounting, administrative, admitting and
discharge, engineering, epidemiological, source plasma and blood donation, food service,
housekeeping, medical records, information technology and operational technology,
nutritionists, sanitarians, respiratory therapists, etc.).

e Workers in other medical and biomedical facilities (including Ambulatory Health and Surgical,
Blood Banks, Medical Clinics, Community Mental Health Centers, Comprehensive Outpatient
rehabilitation, Methadone/OBOT Clinics, 24 hour Diversionary and Residential Behavioral
Health Providers, End Stage Renal Disease, Health Departments, Home Health care, Hospices,
Hospitals, Rest Homes, Assisted Living Residences, Nursing Care Facilities, Organ Pharmacies,
Procurement Organizations, Psychiatric Residential, Residential Treatment Schools, Rural Health
Clinics and Federally Qualified Health Centers, State Hospitals, licensed medical marijuana
retailers, and retail facilities specializing in medical good and supplies).

e Manufacturer workers for health manufacturing (including biotechnology companies), materials
and parts suppliers, logistics and warehouse operators, distributors of medical equipment
(including those who test and repair), personal protective equipment (PPE}, isolation barriers,
medical gases, pharmaceuticals (including companies and institutions involved in the research
and development, manufacture, distribution, warehousing, and supplying of pharmaceuticals,
biotechnology therapies, and medical devices, diagnostics, equipment and services) (including
materials used in radioactive drugs), dietary supplements, blood and blood products, vaccines,

Exhibit A updated as of 3/31/20
Case 1:20-cv-10701-DPW Document 56-1 Filed 04/27/20 Page 6 of 18

COVID-19 Essential Services

testing materials, laboratory supplies, cleaning, sanitizing, disinfecting or sterilization supplies,
and tissue and paper towel products.

Public health / community health workers, including those who compile, model, analyze and
communicate public health information.

Blood and plasma donors and the employees of the organizations that operate and manage
related activities.

Workers who manage health plans, billing, and health information, who cannot practically work
remotely.

Workers who conduct community-based public health functions, conducting epidemiologic
surveillance, compiling, analyzing and communicating public health information, who cannot
practically work remotely.

Workers performing information technology and cybersecurity functions at healthcare and
public health facilities, who cannot practically work remotely.

Workers performing security, incident management, and emergency operations functions at or
on behalf of healthcare entities including healthcare coalitions, who cannot practically work
remotely.

Pharmacy employees necessary to maintain uninterrupted prescription filling.

Workers performing mortuary funeral, cremation, burial, cemetery, and related services,
including at funeral homes, crematoriums, cemeteries, and coffin makers.

Workers who coordinate with other organizations to ensure the proper recovery, handling,
identification, transportation, tracking, storage, and disposal of human remains and personal
effects; certify cause of death; and facilitate access to mental/behavioral health services to the
family members, responders, and survivors of an incident.

LAW ENFORCEMENT, PUBLIC SAFETY, AND OTHER FIRST RESPONDERS

Public, private, and voluntary personnel (front line and management) in emergency
management, law enforcement, fire and rescue services, emergency medical services, and
private security, to include public and private hazardous material responders, air medical service
providers (pilots and supporting technicians), corrections, and search and rescue personnel.
911 call center employees (including telecommunicators, dispatchers and managers) and Public
Safety Answering Points and other police communication facilities who can’t perform their
duties remotely.

Fusion Center employees.

Workers — including contracted vendors -- who maintain, manufacture, or supply equipment
and services supporting law enforcement emergency service and response operations (to
include electronic security and life safety security personnel).

Workers supporting the manufacturing of safety equipment and uniforms for law enforcement,
public safety personnel, and first responders.

Workers supporting the operation of firearm or ammunition product manufacturers, importers,
and distributors.

Public agency workers responding to abuse and neglect of children, elders, and dependent
adults.

Workers who support weather disaster / natural hazard mitigation and prevention activities.
Security staff to maintain building access control and physical security measures.

FOOD AND AGRICULTURE

Workers supporting groceries, pharmacies, convenience stores, farmers markets and farm
stands, nurseries, greenhouses, garden centers, and agriculture supply stores, and other retail

Exhibit A updated as of 3/31/20
Case 1:20-cv-10701-DPW Document 56-1 Filed 04/27/20 Page 7 of 18

COVID-19 Essential Services

(including unattended and vending) that sells human food, animal/pet food and pet supply, and
beverage products (including liquor stores), including retail customer support service and
information technology support staff necessary for online orders, pickup and delivery.

¢ Restaurant carry-out and quick serve food operations, including dark kitchen and food prep
centers, and carry-out and delivery food employees.

e Food manufacturer employees and their supplier employees—to include those employed in
food ingredient production and processing facilities; livestock, poultry, seafood slaughter
facilities; pet and animal feed processing facilities; human food facilities producing by-products
for animal food; beverage production facilities; and the production of food packaging.

e Farmers, farm workers, and agribusiness support services to include those employed in auction
and sales: grain and oilseed handling, processing and distribution; animal food, feed, and
ingredient production, packaging, and distribution; manufacturing, packaging, and distribution
of veterinary drugs; truck delivery and transport; farm and fishery labor needed to produce our
food supply domestically and for export.

* Farmers, farm workers, support service workers, and their supplier employees to include those
engaged in producing and harvesting field crops; commodity inspection; fue! ethanol facilities;
biodiesel and renewable diesel facilities; storage facilities; and other agricultural inputs.

* Employees and firms supporting the distribution of food, feed, and beverage and ingredients
used in these products, including warehouse workers, vendor- managed inventory controllers
and blockchain managers.

« Workers supporting the sanitation and pest control of all food manufacturing processes and
operations from wholesale to retail.

¢ Employees in cafeterias used to feed employees, particularly employee populations sheltered
against COVID-19.

e Food service workers in residential schools with students who are unable to leave campus

¢ Workers in animal diagnostic and food testing laboratories in private industries and in
institutions of higher education.

* Government, private, and non-governmental organizations’ workers essential for food
assistance programs (including school breakfast and lunch programs) and government
payments.

« Employees of companies engaged in the production, storage, transport, and distribution of
chemicals, medicines, vaccines, and other substances used by the food and agriculture industry,
including seeds, pesticides, herbicides, fertilizers, minerals, enrichments, and other agricultural
production aids.

¢ Animal agriculture workers to include those employed in veterinary health (including those
involved in supporting emergency veterinary or livestock services); raising of animals for food;
animal production operations; livestock markets; slaughter and packing plants, manufacturers,
renderers, and associated regulatory and government workforce.

* Transportation supporting animal agricultural industries, including movement of animal medical
and reproductive supplies and materials, animal vaccines, animal drugs, feed ingredients, feed,
and bedding, live animals, animal by-products, and deceased animals for disposal.

* Workers who support sawmills and the manufacture and distribution of fiber and forest
products, including, but not limited to timber, paper, and other wood and fiber products.

e Employees engaged in the manufacture and maintenance of equipment and other infrastructure
necessary for agricultural production and distribution.

¢ Organizations and workers responsible for the care and custody of animals, pets and livestock

ENERGY

Exhibit A updated as of 3/31/20
Case 1:20-cv-10701-DPW Document 56-1 Filed 04/27/20 Page 8 of 18

COVID-19 Essential Services

Workers supporting the energy sector, regardless of the energy source {including but not limited
to nuclear, fossil, hydroelectric, or renewable), segment of the system, or infrastructure the
worker is involved in, or who are needed to monitor, operate, engineer, and maintain the
reliability, safety, environmental health, and physical and cyber security of the energy system.
Energy/commodity trading/scheduling/marketing functions, who can't perform their duties
remotely.

IT and OT technology for essential energy sector operations including support workers,
customer service operations; energy management systems, control systems, and Supervisory
Control and Data Acquisition SCADA systems, and energy sector entity data centers;
cybersecurity engineers; and cybersecurity risk management.

Workers supporting the energy sector through renewable energy infrastructure or energy
efficiency projects (including, but not limited to wind, solar, biomass, hydrogen, ocean,
geothermal, and/or hydroelectric), including those supporting construction, manufacturing,
transportation, permitting, operation/maintenance, monitoring, and logistics.

Workers and security staff involved in nuclear re-fueling operations.

Providing services related to energy sector fuels (including, but not limited, petroleum (crude
oil), natural gas, propane, natural gas liquids, other liquid fuels, nuclear, and coal), supporting
the mining, processing, manufacturing, construction, logistics, transportation, permitting,
operation/maintenance, security, waste disposal and storage, and monitoring of support for
resources.

Environmental remediation/monitoring, limited to immediate critical needs technicians.
Manufacturing and distribution of equipment, supplies, and parts necessary to maintain
production, maintenance, restoration, and service at energy sector facilities (across all energy
sector segments).

Electricity industry:

Workers who maintain, ensure, or restore, or are involved in the reliable development,
transportation, fuel procurement, expansion, or operation of the generation, transmission, and
distribution of electric power, including call centers, utility workers, engineers, retail electricity,
constraint maintenance, and fleet maintenance technicians- who cannot perform their duties
remotely.

Workers at coal mines, production facilities, and those involved in manufacturing,
transportation, permitting, operation/maintenance and monitoring at coal sites which is critical
to ensuring the reliability of the electrical system.

Workers who produce, process, ship and handle coal used for power generation and
manufacturing.

Workers needed for safe and secure operations at nuclear generation to include but not limited
to, the broader nuclear supply chain, parts to maintain nuclear equipment, fuel manufacturers
and fuel components used in the manufacturing of fuel.

Workers at renewable energy infrastructure (including, but not limited to wind, solar, biomass,
hydrogen, geothermal, and/or hydroelectric), including those supporting construction,
manufacturing, transportation, permitting, operation/maintenance, monitoring, and logistics.
Workers at generation, transmission, and electric black start facilities.

Workers at Reliability Coordinator, Balancing Authorities, and primary and backup Control
Centers, including but not limited to independent system operators, regional transmission
organizations, and local distribution control centers.

Mutual assistance personnel which may include workers from outside of the state or local
jurisdiction.

Vegetation management and traffic control for supporting those crews.

Exhibit A updated as of 3/31/20
Case 1:20-cv-10701-DPW Document 56-1 Filed 04/27/20 Page 9 of 18

COVID-19 Essential Services

Environmental remediation/monitoring workers limited to immediate critical needs technicians.
instrumentation, protection, and control technicians.

Essential support personnel for electricity operations.

Generator set support workers such as diesel engineers used in power generation including
those providing fuel.

Petroleum industry:

Workers for onshore and offshore petroleum drilling operations; platform and drilling
construction and maintenance; transportation (including helicopter operations), maritime
transportation, supply, and dredging operations; maritime navigation; well stimulation,
intervention, monitoring, automation and control, extraction, production; processing; waste
disposal, and maintenance, construction, and operations.

Workers for crude oil, petroleum and petroleum product storage and transportation, including
pipeline, marine transport, terminals, rail transport, storage facilities and racks and road
transport for use as end-use fuels such as gasoline, diesel fuel, jet fuel, and heating fuels or
feedstocks for chemical manufacturing.

Petroleum and petroleum product security operations center employees and workers who
support maintenance and emergency response services.

Petroleum and petroleum product operations control rooms/centers and refinery facilities.
Retail fuel centers such as gas stations and truck stops, and the distribution systems that
support them.

Supporting new and existing construction projects, including, but not limited to, pipeline
construction.

Natural Gas, Natural Gas Liquids (NGL), Propane, and other liquid fuels:

Workers who support onshore and offshore drilling operations, platform and drilling
construction and maintenance; transportation {including helicopter operations); maritime
transportation, supply, and dredging operations; maritime navigation; natural gas and natural
gas liquid production, processing, extraction, storage and transportation; well intervention,
monitoring, automation and control; waste disposal, and maintenance, construction, and
operations.

Transmission and distribution pipeline workers, including compressor stations and any other
required, operations maintenance, construction, and support for natural gas, natural gas liquid,
propane, and other liquid fuels.

Natural gas, propane, natural gas liquids, and other liquid fuel processing plants, including
construction, maintenance, and support operations.

Natural gas processing plants workers, and those that deal with natural gas liquids.

Workers who staff natural gas, propane, natural gas liquids, and other liquid fuel security
operations centers, operations dispatch and control rooms/centers, and emergency response
and customer emergencies (including leak calls) operations.

Drilling, production, processing, refining, and transporting natural gas for use as end-use fuels,
feedstocks for chemical manufacturing, or use in electricity generation.

Dispatch and control rooms and emergency response and customer emergencies, including
propane leak calls.

Propane gas service maintenance and restoration, including call centers.

Propane, natural gas liquids, and other liquid fuel distribution centers.

Propane gas storage, transmission, and distribution centers.

Supporting new and existing construction projects, including, but not limited to, pipeline
construction.

Exhibit A updated as of 3/31/20
Case 1:20-cv-10701-DPW Document 56-1 Filed 04/27/20 Page 10 of 18

COVID-19 Essential Services

Ethanol and biofuel production, refining, and distribution.

Workers in fuel sectors (including, but not limited to nuclear, coal, and gas types and liquid
fuels) supporting the mining, manufacturing, logistics, transportation, permitting,
operation/maintenance, and monitoring of support for resources.

Steam workers:

Workers who support steam distribution companies’ provision of district heating and any
electric generation

Workers who support steam distribution companies’ dispatch and contro! rooms and
emergency response and customer emergencies, including steam leak calls

Workers who support steam distribution companies’ service maintenance and restoration,
including call centers

Workers who support steam distribution companies’ storage, transmission, and distribution
centers

WATER AND WASTEWATER
Employees needed to operate and maintain public and private drinking water and wastewater/drainage
infrastructure, including:

e

Operational staff at water authorities.

Operational staff at community water systems.

Operational staff at wastewater treatment facilities.

Workers repairing water and wastewater conveyances and performing required sampling or
monitoring, including field staff.

Operational staff for water distribution and testing.

Operational staff at wastewater collection facilities.

Operational staff and technical support for SCADA Control systems.

Chemical and equipment suppliers to water and wastewater systems and personnel protection.
Workers who maintain digital systems infrastructure supporting water and wastewater
operations.

TRANSPORTATION AND LOGISTICS

Employees supporting or enabling transportation functions, including truck drivers, bus drivers,
dispatchers, maintenance and repair technicians, warehouse workers, truck stop and rest area
workers, Registry of Motor Vehicle (RMV) employees, towing/recovery services, roadside
assistance workers, intermodal transportation personnel, and workers who maintain and
inspect infrastructure (including those that require cross-jurisdiction travel).

Workers supporting the distribution of food, pharmaceuticals (including materials used in
radioactive drugs) and other medical materials, fuels, chemicals needed for water or water
treatment and energy

Workers, including contracted vendors, engaged in the maintenance and operation of essential
highway infrastructure, including roads, bridges, and tunnels (e.g., traffic operations centers and
moveable bridge operators).

Employees of firms providing services, supplies, and equipment that enable warehouse and
operations, including cooling, storing, packaging, and distributing products for wholesale or
retail sale or use. Includes cold- and frozen-chain logistics for food and critical biologic products.

Exhibit A updated as of 3/31/20
Case 1:20-cv-10701-DPW Document 56-1 Filed 04/27/20 Page 11 of 18

COVID-19 Essential Services

¢ Mass transit, freight and passenger rail workers, including contracted vendors, providing transit
services and/or performing critical or routine maintenance to rail or mass transit infrastructure ~
or equipment.

¢ Employees supporting personal and commercial transportation services — including taxis,
delivery services, vehicle rental services, bicycle maintenance and car-sharing services, and
transportation network providers.

* Workers responsible for operating and dispatching passenger, commuter and freight trains
public transportation and buses and maintaining rail and transit infrastructure and equipment.

¢ Maritime transportation workers, including dredgers, port workers, mariners, ship
crewmembers, ship pilots and tug boat operators, equipment operators (to include
maintenance and repair, and maritime-specific medical providers), ship supply, chandler, and
repair companies.

¢ Workers including truck drivers, railroad employees and contractors, maintenance crew, and
cleaners supporting transportation of chemicals, hazardous, medical, and waste materials to
support critical infrastructure, capabilities, functions, and services, including specialized carriers
crane and rigging industry workers.

¢ Bus drivers and workers who provide or support intercity, commuter and charter bus service in
support of other essential services or functions.

« Automotive repair, maintenance, and transportation equipment manufacturing and distribution
facilities (including those who repair and maintain electric vehicle charging stations).

e Workers who respond to and clear traffic crashes, including contracted vendors and dispatchers

¢ Transportation safety inspectors, including hazardous material inspectors and accident
investigator inspectors.

e Manufacturers and distributors (to include service centers and related operations) of packaging
materials, pallets, crates, containers, and other supplies needed to support manufacturing,
packaging staging and distribution operations.

e Postal, parcel, courier, last-mile delivery, and shipping and related workers, to include private
companies.

" ¢ Workers who support moving and storage services

e Employees who repair and maintain motor vehicles, subway and rail vehicles, rolling stock,
buses, aircraft, rail equipment, marine vessels, bicycles, and the equipment and infrastructure
that enables operations that encompass movement of cargo and passengers.

« Air transportation employees, including air traffic controllers and maintenance personnel, ramp
workers, aviation and aerospace safety, security, and operations personnel and accident
investigations.

¢ Workers, including contracted vendors, who support the operation, distribution, maintenance,
and sanitation, of air transportation for cargo and passengers, including flight crews,
maintenance, airport operations, those responsible for cleaning and disinfection, and other on-
and off- airport facilities workers.

* Workers supporting transportation via inland waterways such as barge crew, dredging, river
port workers for essential goods.

¢ Workers critical to rental and leasing of vehicles and equipment that facilitate continuity of
operations for essential workforces and other essential travel.

e Warehouse operators, including vendors and support personnel critical for business continuity
(including HVAC & electrical engineers; security personnel; and janitorial staff) and customer
service for essential functions.

-

PUBLIC WORKS AND INFRASTRUCTURE SUPPORT SERVICES

Exhibit A updated as of 3/31/20
Case 1:20-cv-10701-DPW Document 56-1 Filed 04/27/20 Page 12 of 18

COVID-19 Essential Services

Support to ensure the effective removal, storage, and disposal of residential and commercial
solid waste, recycling, and hazardous waste, including landfill operations.

Workers who support the operation, inspection, and maintenance of essential dams, locks and
levees,

Workers who support the inspection and maintenance of aids to navigation, and other
government provided services that ensure continued maritime commerce.

Licensed site clean-up professionals and other workers addressing hazardous spills, waste sites,
and remediation.

Workers who support the operation, maintenance and public safety of parks, forests,
reservations, conservation restrictions, wildlife management areas, water supply protection
lands, and other critical natural resources and open space for passive recreation.

Workers who support storm clean-up operations (e.g., foresters).

COMMUNICATIONS AND INFORMATION TECHNOLOGY
Communications:

Maintenance of communications infrastructure- including privately owned and maintained
communication systems- supported by technicians, operators, call -centers, wireline and
wireless providers, cable service providers, satellite operations, Internet Exchange Points, Points
of Presence, Network Access Points, back haul and front haul facilities, and manufacturers and
distributors of communications equipment.

Government and private sector employees (including government contractors) with work
related to undersea cable infrastructure and support facilities, including cable landing sites,
beach manhole vaults and covers, submarine cable depots and submarine cable ship facilities.
Government and private sector employees (including government contractors) supporting
Department of Defense internet and communications facilities.

Workers who support radio, television, newspaper and media service, including, but not limited
to front-line news reporters, studio, and technicians for newsgathering, and reporting, and
publishing news.

Network Operations staff, engineers and/or technicians to include IT managers and staff, HVAC
& electrical engineers, security personnel, software and hardware engineers, and database
administrators that manage the network or operate facilities.

Engineers, technicians and associated personnel responsible for infrastructure construction and
restoration, including contractors for construction and engineering of fiber optic cables, buried
conduit, small cells, other wireless facilities, and other communications sector-related
infrastructure. This includes construction of new facilities and deployment of new technology as
these are required to address congestion or customer usage due to unprecedented use of
remote services.

Installation, maintenance and repair technicians that establish, support or repair service as
needed.

Central office personnel to maintain and operate central office, data centers, and other network
office facilities, critical support personnel assisting front line employees.

Customer service and support staff, including managed and professional services as well as
remote providers of support to transitioning employees to set up and maintain home offices,
who interface with customers to manage or support service environments and security issues,
including payroll, billing, fraud, logistics, and troubleshooting.

Workers providing electronic security, fire, monitoring and life safety services, and to ensure
physical security, cleanliness and safety of facilities and personnel, including temporary licensing
waivers for security personnel to work in other States or Municipalities.

Exhibit A updated as of 3/31/20
Case 1:20-cv-10701-DPW Document 56-1 Filed 04/27/20 Page 13 of 18

COVID-19 Essential Services

Dispatchers involved with service repair and restoration.

Retail customer service personnel at critical service center locations for onboarding customers,
distributing and repairing equipment and addressing customer issues in order to support
individuals’ remote emergency communications needs, supply chain and logistics personnel to
ensure goods and products are on-boarded to provision these front-line employees.

External Affairs personnel to assist in coordinating with local, state and federal officials to
address communications needs supporting COVID-19 response, public safety, and national
security.

Information Technology:

Workers who support command centers, including, but not limited to Network Operations
Command Centers, Broadcast Operations Control Centers and Security Operations Command
Centers.

Data center operators, including system administrators, HVAC & electrical engineers, security
personnel, IT managers and purchasers, data transfer solutions engineers, software and
hardware engineers, and database administrators, for all industries (including financial services).
Workers who support client service centers, field engineers, and other technicians and workers
supporting critical infrastructure, as well as manufacturers and supply chain vendors that
provide hardware and software, support services, research and development, and information
technology equipment (to include microelectronics and semiconductors), and HVAC and
electrical equipment for critical infrastructure, and test labs and certification agencies that
qualify such equipment (to include microelectronics, optoelectronics, and semiconductors) for
critical infrastructure, including data centers.

Workers needed to preempt and respond to cyber incidents involving critical infrastructure,
including medical facilities, SLTT governments and federal facilities, energy and utilities, and
banks and financial institutions, securities/other exchanges, other entities that support the
functioning of capital markets, public works, critical manufacturing, food & agricultural
production, transportation, and other critical infrastructure categories and personnel, in
addition to all cyber defense workers (who can't perform their duties remotely).

Suppliers, designers, transporters and other workers supporting the manufacture, distribution
and provision and construction of essential global, national and local infrastructure for
computing services (including cloud computing services and telework capabilities), business
infrastructure, financial transactions/services, web-based services, and critical manufacturing.
Workers supporting communications systems and information technology- and work from home
solutions- used by law enforcement, public safety, medical, energy, public works, critical
manufacturing, food & agricultural production, financial services, education, and other critical
industries and businesses.

Employees required in person to support Software as a Service businesses that enable remote
working, performance of business operations, distance learning, media services, and digital
health offerings, or required for technical support crucial for business continuity and
connectivity.

OTHER COMMUNITY- , EDUCATION- OR GOVERNMENT-BASED OPERATIONS AND ESSENTIAL
FUNCTIONS

Workers to ensure continuity of building functions, including but not limited to security and
environmental controls (e.g., HVAC), the manufacturing and distribution of the products
required for these functions, and the permits and inspections for construction supporting
essential infrastructure.

Exhibit A updated as of 3/31/20
Case 1:20-cv-10701-DPW Document 56-1 Filed 04/27/20 Page 14 of 18

COVID-19 Essential Services

¢ Local and state inspectors and administrative support of inspection services who are responsible
for the inspection of elevators, escalators, lifts, buildings, plumbing and gas fitting, electrical
work, and other safety related professional work

* Elections personnel to include both public and private sector elections support.

¢ Federal, State, and Local, Tribal, and Territorial employees who support Mission Essential
Functions and communications networks.

« Trade Officials (FTA negotiators; international data flow administrators).

e Employees necessary to maintain news and media operations across various media.

* Employees supporting Census 2020.

¢ Weather forecasters.

¢ Workers at places of worship

e Workers who maintain digital systems infrastructure supporting other critical government
operations.

¢ Workers who support necessary credentialing, vetting and licensing operations for critical
infrastructure workers including holders of Commercial Drivers Licenses.

¢ Workers who are critical to facilitating trade in support of the national, state and local
emergency response supply chain.

e Educators and staff supporting emergency childcare programs and residential schools for
students with severe disabilities, and public and private K-12 schools, colleges, and universities
for purposes of facilitating distance learning, provision of school meals and other essential
student support functions, and essential administrative functions necessary to maintain
continuity of operations.

¢ Scientific researchers in higher education completing in-process research to ensure health and
safety and to prevent the loss of essential data

¢ Workers who support the design, production and distribution of educational materials or
technologies for the use of educators or students in distance learning during the state of
emergency

¢ Staff at government offices who perform title search, notary, and recording services in support
of mortgage and real estate services and transactions.

¢ Residential and commercial real estate services, including settlement services.

e Workers supporting essential maintenance, manufacturing, design, operation, inspection,
security, and construction for essential products, services, and supply chain and COVID-19 relief
efforts.

* Critical government workers, as defined by the employer and consistent with Continuity of
Operations Plans

e¢ Workers that provide services for or determine eligibility for public benefits such as subsidized
health care, food and feeding programs, residential and congregate care programs, shelter, in-
home supportive services, child welfare, juvenile justice programs, adult protective services and
social services, and other necessities of life for economically disadvantaged or otherwise needy
individuals (including family members)

¢ Workers in sober homes

e Professional services (such as legal, accounting and tax preparation) and payroll and employee
benefit services when necessary to assist in compliance with legally mandated activities and
critical sector services or where failure to provide such services during the time of the order
would result in significant prejudice

* Commercial retail stores that supply essential sectors, including convenience stores, pet supply
stores, auto supplies and repair, hardware and home improvement, and home appliance
retailers

Exhibit A updated as of 3/31/20
Case 1:20-cv-10701-DPW Document 56-1 Filed 04/27/20 Page 15 of 18

COVID-19 Essential Services

Workers and instructors supporting academies or training facilities and courses or assessments
for the purpose of graduating or certifying, during the duration of the state of emergency,
healthcare personnel, cadets, and other workers who are critical to the ongoing response to
COVID-19

CRITICAL MANUFACTURING

Workers necessary for the manufacturing of metals (including steel and aluminum), industrial
minerals, semiconductors, materials and products needed for medical supply chains, and for
supply chains associated with transportation, energy, communications, information technology,
food and agriculture, chemical manufacturing, nuclear facilities, wood products, commodities
used as fuel for power generation facilities, the operation of dams, water and wastewater
treatment, processing and reprocessing of solid waste, emergency services, and the defense
industrial base. Additionally, workers needed to maintain the continuity of these manufacturing
functions and associated supply chains, and workers necessary to maintain a manufacturing
operation in warm standby.

Workers necessary for the manufacturing of materials and products needed to manufacture
medical equipment and personal protective equipment (PPE).

Workers necessary for mining and production of critical minerals, materials and associated
essential supply chains, and workers engaged in the manufacture and maintenance of
equipment and other infrastructure necessary for mining production and distribution.

Workers who produce or manufacture parts or equipment that supports continued operations
for any essential services and increase in remote workforce (including computing and
communication devices, semiconductors, and equipment such as security tools for Security
Operations Centers (SOCs} or datacenters).

HAZARDOUS MATERIALS

Workers who manage hazardous materials associated with any other essential activity, including
but not limited to healthcare waste (medical, pharmaceuticals, medical material production),
testing operations (laboratories processing test kits), and energy (nuclear facilities} Workers at
nuclear facilities, workers managing medical waste, workers managing waste from
pharmaceuticals and medical material production, and workers at laboratories processing tests
Workers who support hazardous materials response and cleanup.

Workers who maintain digital systems infrastructure supporting hazardous materials
management operations.

FINANCIAL SERVICES

e

Workers who are needed to provide, process and maintain systems for processing, verification,
and recording of financial transactions and services, including payment, clearing, and
settlement; wholesale funding; insurance services; consumer and commercial lending; and
capital markets activities).

Workers who are needed to maintain orderly market operations to ensure the continuity of
financial transactions and services.

Workers who are needed to provide business, commercial, and consumer access to bank and
non-bank financial services and lending services, including ATMs, lending and money
transmission, and to move currency, checks, securities, and payments (e.g., armored cash
carriers).

Exhibit A updated as of 3/31/20
Case 1:20-cv-10701-DPW Document 56-1 Filed 04/27/20 Page 16 of 18

COVID-19 Essential Services

Workers who support financial operations and those staffing call centers, such as those staffing
data and security operations centers, managing physical security, or providing accounting
services.

Workers supporting production and distribution of debit and credit cards.

Workers providing electronic point of sale support personnel for essential businesses and
workers.

CHEMICAL

Workers supporting the chemical and industrial gas supply chains, including workers at chemical
manufacturing plants, workers in laboratories, workers at distribution facilities, workers who
transport basic raw chemical materials to the producers of industrial and consumer goods,
including hand sanitizers, food and food additives, pharmaceuticals, paintings and coatings,
textiles, building materials, plumbing, electrical, and paper products.

Workers supporting the safe transportation of chemicals, including those supporting tank truck
cleaning facilities and workers who manufacture packaging items.

Workers supporting the production of protective cleaning and medical solutions, personal
protective equipment, disinfectants, fragrances, and packaging that prevents the contamination
of food, water, medicine, among others essential.

Workers supporting the operation and maintenance of facilities (particularly those with high risk
chemicals and/ or sites that cannot be shut down) whose work cannot be done remotely and
requires the presence of highly trained personnel to ensure safe operations, including plant
contract workers who provide inspections.

Workers who support the production and transportation of chlorine and alkali manufacturing,
single-use plastics, and packaging that prevents the contamination or supports the continued
manufacture of food, water, medicine, and other essential products, including glass container
manufacturing.

DEFENSE INDUSTRIAL BASE

Workers who support the essential services required to meet national security commitments to
the federal government and U.S. Military. These individuals include, but are not limited to, space
and aerospace; mechanical and software engineers (various disciplines),
manufacturing/production workers; IT support; security staff; security personnel; intelligence
support, aircraft and weapon system mechanics and maintainers; and sanitary workers who
maintain the hygienic viability of necessary facilities.

Personnel working for companies, and their subcontractors, who perform under contract or sub-
contract to the Department of Defense, as well as personnel at government-owned/contractor-
operated and government-owned/government-operated facilities, and who provide materials
and services to the Department of Defense, including support for weapon systems, software
systems and cybersecurity, defense and intelligence communications and surveillance, space
systems and other activities in support of our military, intelligence and space forces.

COMMERCIAL FACILITIES

Workers who support the supply chain of building materials from production through
application/installation, including cabinetry, fixtures, doors, cement, hardware, plumbing,
electrical, heating/cooling, refrigeration, appliances, paint/coatings, and employees who provide
services that enable repair materials and equipment for essential functions.

Workers supporting ecommerce through distribution, warehouse, call center facilities, and

other essential operational support functions.

Exhibit A updated as of 3/31/20
Case 1:20-cv-10701-DPW Document 56-1 Filed 04/27/20 Page 17 of 18

COVID-19 Essential Services

Workers in hardware and building materials stores, consumer electronics, technology and
appliances retail, and related merchant wholesalers and distributors - with reduced staff to
ensure continued operations.

Workers distributing, servicing, repairing, installing residential and commercial HVAC systems,
boilers, furnaces and other heating, cooling, refrigeration, and ventilation equipment.

RESIDENTIAL/SHELTER FACILITIES AND SERVICES

Workers in dependent care services, in support of workers in other essential products and
services.

Workers who support food, shelter, and social services, and other necessities of life for needy
groups and individuals, including in-need populations and COVID-19 responders (including
travelling medical staff).

Workers in animal shelters.

Workers responsible for the leasing of residential properties and RV facilities to provide
individuals and families with ready access to available housing.

Workers at hotels, motels, inns, and other lodgings providing overnight accommodation, but
only to the degree those lodgings are offered or provided to accommodate the COVID-19
Essential Workforce, other workers responding to the COVID-19 public health emergency, and
vulnerable populations

Workers responsible for handling property management, maintenance, and related service calls
who can coordinate the response to emergency “at-home” situations requiring immediate
attention, as well as facilitate the reception of deliveries, mail, and other necessary services.
Workers performing services in support of the elderly and disabled populations who coordinate
a variety of services, including health care appointments and activities of daily living.

HYGIENE PRODUCTS AND SERVICES

Workers who produce hygiene products.

Workers in laundromats, laundry services, and dry cleaners.

Workers providing personal and household goods repair and maintenance.

Workers providing disinfection services, for all essential facilities and modes of transportation,
and supporting the sanitation of all food manufacturing processes and operations from
wholesale to retail.

Workers necessary for the installation, maintenance, distribution, and manufacturing of water
and space heating equipment and its components.

Support required for continuity of services, including commercial disinfectant services,
janitorial/cleaning personnel, and support personnel functions that need freedom of movement
to access facilities in support of front-line employees.

CONSTRUCTION-RELATED ACTIVITIES

Workers such as plumbers, electricians, exterminators, builders, contractors, HVAC Technicians,
landscapers, inspectors and other service providers who provide services that are necessary to
maintaining the safety, sanitation, and essential operation of residences, businesses and
buildings such as hospitals, health care facilities, senior living facilities, and any temporary
construction required to support COVID-19 response.

Workers — including contracted vendors - who support the operation, inspection, maintenance
and repair of essential public works facilities and operations, including roads and bridges, water
and sewer, laboratories, fleet maintenance personnel, construction of critical or strategic
infrastructure, traffic signal maintenance, emergency location services for buried utilities, and

Exhibit A updated as of 3/31/20
Case 1:20-cv-10701-DPW Document 56-1 Filed 04/27/20 Page 18 of 18

COVID-19 Essential Services

maintenance of digital systems infrastructure supporting public works operations. Critical or
strategic infrastructure includes public works construction including construction of public
schools, colleges and universities and construction of state facilities, including leased space,
managed by the Division of Capital Asset Management; airport operations; water and sewer;
gas, electrical, nuclear, oil refining and other critical energy services; roads and highways; public
transportation; steam; solid waste and recycling collection and removal; and internet and
telecommunications systems (including the provision of essential global, national, and local
infrastructure for computing services)

e Workers who support infrastructure, such as by road and line clearing and utility relocation, to
ensure the availability of and access to needed facilities, transportation, energy and
communications.

e Workers performing housing construction related activities, including construction of mixed-use
projects that include housing, to ensure additional units can be made available to combat the
Commonwealth’s existing housing supply shortage.

e Workers supporting the construction of housing, including those supporting government
functions related to the building and development process, such as inspections, permitting and
plan review services that can be modified to protect the public health, including allowing
qualified private third-party inspections accountable to government agencies).

If the function of your business is not listed above, but you believe that it is essential or it is an entity
providing essential services or functions, you may request designation as an essential business.

Requests by businesses to be designated an essential function should only be made if they are NOT
covered by the guidance.

To request designation as an essential business, please click here:
https://www.mass.gov/forms/essential-service-designation-request

Any questions can be directed to covid19.biz@mass.gov.

Exhibit A updated as of 3/31/20
